Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 13 February 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Feb. 13. 1792.
          
          Your favor of the 1st. inst. came to hand on the 11th. which is quicker than has been usual. I see by an advertisement in the Virginia papers that the post to Charlottesville and Staunton is now established, so that on your return to Monticello I am in hopes you will find a more certain and quick conveyance than we have hitherto had for our letters.  I will thank you for information of the days on which the post leaves Richmond, arrives at Charlottesville, leaves Charlottesville on his way down again, and arrives at Richmond, because this will enable me to fix the day on which my letters should leave this place.—My former letters will have mentioned to you my anxiety to get a statement of the sale of my negroes, mentioning names, prices, purchasers, and what ready money was received, also whether they are getting my wheat to market from Monticello, and to hasten my tobo. from Bedford. The illiterate character of Clarkson obliges me to trouble you for information on these subjects, and to let me know from time to time the proceedings and prospects of the current year. Maria and myself are both well. Present my tender love to my daughter and be assured of the warmest affection of yours sincerely,
          
            Th: Jefferson
          
        